DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/543,585, filed on August 18, 2019.  In response to Examiner’s Non-Final Rejection of November 26, 2021, Applicant on February 28, 2022, amended Claims 14, 17 and 19. Claims 14-21 are pending in this application and have been rejected below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on December 02, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Response to Amendment
Applicant's amendments are acknowledged. 

The Double Patenting rejection is hereby maintained in light of Applicant’s arguments.

The 35 U.S.C. § 102 rejections of claims 14-21 are maintained in light of Applicant’s amendments and arguments to claims 14, 17, and 19.


Response to Arguments
Applicant's Arguments/Remarks filed February 28, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed February 28, 2022.

Regarding the Double Patenting rejection, Applicant requests from Examiner that these rejections be held in abeyance until the double patenting rejections are the only rejections remaining with respect to the present application. Applicant is willing to file an appropriate terminal disclaimer at that time.

In response, Examiner respectfully notes that it is improper to request that any rejection be held in abeyance. The only proper response to a nonstatutory double patenting rejection is to rebut the rejection by showing that the rejected claim(s) are patentably distinct from the reference claims or to file a terminal disclaimer. Therefore, the double patenting rejection is maintained.

Regarding the 35 U.S.C. 102 rejection, Applicant states 14, 17, and 19 are currently amended to indicate, "the stale one or more event exceptions are stale based upon previous modifications to the same event instance properties. . . ." It is submitted that Discolo et al. does not specifically disclose this claim language. Other references cited by Examiner do not cure this deficiency. 

	In response, Examiner respectfully disagrees and finds Discolo discloses the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received (see par. 0132). Examiner finds at least this teaching in Discolo to be sufficient in teaching the amended claim language. Examiner maintains the 35 U.S.C. 102 rejection of the claims is proper.

Regarding the 35 U.S.C. 102 rejection, Applicant states, Applicant has claimed in Applicant's 14, 17, and 19 "calculating on demand in a calendaring system… one or more event instances for a recurring event based on a recurrence rule. …" Examiner has indicated Discolo et al. discloses various, "fields or properties . . . each of which has a plurality of properties associated with scheduling and calendaring …" Office Action at p. 6-7. Even assuming arguendo this is correct, Discolo et al. does not specifically disclose, "calculating on demand in a calendaring system… one or more event instances for a recurring event [emphasis added]…" Contra Office Action a p. 6-7. A calculation "on demand" is mentioned nowhere. Other references cited by Examiner do not cure this deficiency. 

 	In response, Examiner respectfully disagrees and finds Discolo discloses a personal information manager (PIM) which supports scheduling and calendaring. The PIM is a program that stores objects that have a plurality of properties associated with scheduling and calendaring, which includes recurrence properties which describe recurrent meetings or meeting requests (see par. 0050-0051). Additionally, a scheduling application creates an object representative of a user’s meeting request that includes information regarding the recurrence (see par. 0106). Examiner finds the creation of a recurring meeting to be an output based on a user’s input and therefore sufficient in teaching the calculation of an event instance for a recurring event based on a recurrence rule. Examiner respectfully finds, Applicant’s specification does not provide any additional details to distinguish the present invention from the teaching of the prior art. Thus, Examiner maintains the rejection of this limitation is proper. 

Regarding the 35 U.S.C. 102 rejection, Applicant states, Applicant has claimed in Applicant's 14, 17, and 19, "concurrently applying the modifications to the one or more event instances when calculating on demand one or more event instances based on the recurrence rule [emphasis added]. . . ." Examiner has indicated Discolo et al. discloses a "synchronization manager 110" which "determines whether any of the objects stored in the object store have been modified at the desktop since the last synchronization. . . ." Office Action at p. 8. Even assuming this is true, arguendo, it is respectfully submitted this does correspond with Applicant's claim language where "one or more event instances [are] calculate[ed] on demand...." Contra Office Action at p. 8-9. 
It is therefore respectfully submitted that independent claims 14, 17, and 19 distinguish over references cited by Examiner, and that all dependent claims are also allowable as dependent ultimately upon allowable base claims. 
	In response, Examiner respectfully disagrees. As stated above, Examiner finds the creation of a recurring meeting to be an output based on a user’s input and therefore sufficient in teaching the calculation of an event instance for a recurring event based on a recurrence rule. Therefore, the teaches of Discolo in at least par. 0106 in combination with functions of the synchronization manager as described in at least par. 0091 teaches the abovementioned limitation because the synchronization manager determines if a modification has a occurred to an object (i.e. recurring meeting created by the scheduling application) (see par. 0091) and updates the outdated object (see par. 0094). For at least the reasons stated above, claims 14-21 remained rejected under 35 U.S.C. 102 as being unpatentable over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,799,008 and claims 1-8 of U.S. Patent No. 10/387,844 as follows.
Application 16/543,585
U.S. Patent 9,799,008
U.S. Patent 10/387,844
Claim 14
Claim 1
Claim 1
Claim 15
Claim 2
Claim 2
Claim 16
Claim 3
Claim 3
Claim 17
Claims 5, 6
Claim 4
Claim 18
Claim 7
Claim 5
Claim 19
Claim 9
Claim 6
Claim 20
Claim 10
Claim 7
Claim 21
Claim 11
Claim 8

 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of a wearable device comprising a device body, a comparable body fluid sensor used to generate body fluid analysis information and other comparable elements used to perform vastly similar functions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 14-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Discolo et al. U.S. Publication No. 2001/0054072 [hereinafter Discolo].

Referring to Claim 14, Discolo teaches: 
A method for applying ordered modifications to recurring event instances, the method comprising the steps of:
calculating on demand in a calendaring system executing in memory by a processor of a computer one or more event instances for a recurring event based on a recurrence rule (Discolo, [0050]-[0051]), “Object store 8 is a memory which is configured to store a plurality of individual records or objects, each comprising a plurality of fields or properties… each of which has a plurality of properties which can be associated with… scheduling and calendaring… properties associated with scheduling and calendaring include… recurrence properties which describe recurrent meetings or meeting requests, and a textual description of the meeting request”; (Discolo, [0114]), “If the electronic mail meeting request object is to be sent directly from one of the transports on mobile device 3, the appropriate transport formats the meeting request for transmission . In a preferred embodiment, the particular properties which scheduling application program 142 attributes to an electronic mail meeting request object representative of a meeting request are compatible with multiple other PIMs… properties notably include revised recurring notification properties…”; (Discolo, [0106]), “the user first enters meeting request information through a suitable user interface… the subject matter of the meeting, an indication of whether the meeting is recurring or a single event, possibly the location of the meeting, and so on. Scheduling application 142 creates an object representative of the meeting request”; (Discolo, [0057]-[0058]); 
specifying separately from the one or more event instances specific event properties as modifications to the one or more event instances and storing only the modified properties as an exception to the one or more event instances, but inspecting older ones of the one or more event exceptions to detect stale one or more event exceptions purging said identified one or more event exceptions that are stale; wherein the stale one or more event exceptions are stale based upon previous modifications to the same event instance properties (Discolo, [0132]), “The mobile device… handles exceptions to recurring meetings and meeting cancellations. In one embodiment, the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received. Thus, new electronic mail objects must be created and sent for each exception once a charge in the recurrent meeting pattern has been sent”; (Discolo, [0133]-[0134]), “For the sake of the present example, assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the user (originator) then needs to cancel the April 8.sup.th meeting. The user enters scheduling application 142 and deletes the desired instance. Electronic mail application 140, in turn, creates another object for transmission which indicates this cancellation (which is an exception to the recurrence pattern). The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well. Suppose then that the originator wishes to make a change to the location of the recurring meetings and apply the change to the entire recurrence pattern. This requires three new pieces of electronic mail to be transmitted… The first is simply created to indicate the new location which modifies the recurrence pattern. This may also, in some PIMs, erase the previous two exceptions”; (Discolo, [0094]), “Once the changes, additions and deletions are determined by synchronization manager 110, the items are synchronized. In order to do this, synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object”; 
concurrently applying the modifications to the one or more event instances when calculating on demand one or more event instances for the recurring event based on the recurrence rule, each event exception including a reference to an event instance of the one or more event instances to be modified, a date stamp indicating when a modification was created, and a range flag indicating whether the modification is to be applied only the referenced instance, to the referenced instance and all subsequent instances, or to the reference instance and all previous instances (Discolo, [0133]-[0134]); (Discolo, [0091]), “Synchronization manager 110 then determines whether any of the objects stored in object store 8 have been modified at the desktop since the last synchronization. In other words, if handles corresponding to the same object appear in both object store 8 and reference store 112, but they are not identical (such as the time stamp… that indicates that the object in object store 8 has been modified since the last synchronization.”; (Discolo, [0110]), “object identification tag”; (Discolo, [0106]; [0114]).

Referring to Claim 15, Discolo teaches the method of claim 14. Discolo
further comprising the steps of:
identifying an event exception from the one or more event exceptions, the event exception corresponding to an event instance of the one or more event instances (Discolo, [0132]), “The mobile device in accordance with an illustrative embodiment of the present invention also handles exceptions to recurring meetings and meeting cancellations…”; (Discolo, [0133]), “assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the user (originator) then needs to cancel the April 8.sup.th meeting. The user enters scheduling application 142 and deletes the desired instance. Electronic mail application 140, in turn, creates another object for transmission which indicates this cancellation (which is an exception to the recurrence pattern). The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well…”;
modifying at least one property of said event instance based upon said identified event exception (Discolo, [0133]-[0134]), “The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well. Suppose then that the originator wishes to make a change to the location of the recurring meetings and apply the change to the entire recurrence pattern. This requires three new pieces of electronic mail to be transmitted… The first is simply created to indicate the new location which modifies the recurrence pattern…”;
further identifying an additional event exception from the one or more event exceptions, the additional event exception corresponding to said event instance (Discolo, [0132]-[0134]); (Discolo, [0018]), “PIMs may… allow a variety of exceptions to a recurring meeting pattern”; and
for the identified additional event exception, further modifying at least one property of said event instance based upon the further identified additional event exceptions (Discolo, [0133]-[0134]).

Referring to Claim 16, Discolo teaches the method of claim 15. Discolo further teaches: 
further comprising the step of repeating said identifying and modifying steps for additional ones of the event instances (Discolo, [0054]), “Thus, when a user changes one instance of the object stored in either store 6 or store 8, the second instance of that object in the other of stores 6 and 8 is preferably updated the next time mobile device 3 is connected to desktop computer 4 so that both instances of the same object contain up-to-date data. This is referred to as synchronization”; (Discolo, [0085]; [0091]).

Referring to Claim 17, Discolo teaches: 
A calendaring system comprising:
a computer with processor and memory (Discolo, [0058]);
a recurrence event expander configured for calculating on demand one or more event instances for a recurring event based on a recurrence rule (Discolo, [0061]), “A number of program modules…”; (Discolo, [0057]); (Discolo, [0050]-[0051]), “Object store 8 is a memory which is configured to store a plurality of individual records or objects, each comprising a plurality of fields or properties… each of which has a plurality of properties which can be associated with… scheduling and calendaring… properties associated with scheduling and calendaring include… recurrence properties which describe recurrent meetings or meeting requests, and a textual description of the meeting request”; (Discolo, [0114]), “If the electronic mail meeting request object is to be sent directly from one of the transports on mobile device 3, the appropriate transport formats the meeting request for transmission . In a preferred embodiment, the particular properties which scheduling application program 142 attributes to an electronic mail meeting request object representative of a meeting request are compatible with multiple other PIMs… properties notably include revised recurring notification properties…”; (Discolo, [0106]), “the user first enters meeting request information through a suitable user interface… the subject matter of the meeting, an indication of whether the meeting is recurring or a single event, possibly the location of the meeting, and so on. Scheduling application 142 creates an object representative of the meeting request”;
a recurrence event coupled to said recurrence event expander and configured for specifying separately from the one or more event instances specific event properties as modifications to the one or more event instances and storing only the modified properties as an exception to the one or more event instances (Discolo, [0057]; [0114]); (Discolo, [0132]), “The mobile device… handles exceptions to recurring meetings and meeting cancellations. In one embodiment, the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received. Thus, new electronic mail objects must be created and sent for each exception once a charge in the recurrent meeting pattern has been sent”; (Discolo, [0133]-[0134]), “For the sake of the present example, assume the recurring meeting is to occur every Tuesday from 10:00-11:00 a.m. beginning on April 1. However, the user (originator) then needs to cancel the April 8.sup.th meeting. The user enters scheduling application 142 and deletes the desired instance. Electronic mail application 140, in turn, creates another object for transmission which indicates this cancellation (which is an exception to the recurrence pattern). The originator then needs to move the April 15th meeting to 11:00-12:00 noon. A similar process is executed to create this exception as well. Suppose then that the originator wishes to make a change to the location of the recurring meetings and apply the change to the entire recurrence pattern. This requires three new pieces of electronic mail to be transmitted… The first is simply created to indicate the new location which modifies the recurrence pattern. This may also, in some PIMs, erase the previous two exceptions”; 
concurrently applying the modifications to the one or more event instances when calculating on demand one or more event instances for the recurring event based on the recurrence rule, each event exception defined for one of the one or more event instances and separately stored from the one or more event instances, each event exception including a reference to an event instance of the one or more event instances to be modified, a date stamp indicating when a modification was created, and a range flag indicating whether the modification is to be applied only the referenced instance, to the referenced instance and all subsequent instances, or to the reference instance and all previous instances (Discolo, [0133]-[0134]); (Discolo, [0091]), “Synchronization manager 110 then determines whether any of the objects stored in object store 8 have been modified at the desktop since the last synchronization. In other words, if handles corresponding to the same object appear in both object store 8 and reference store 112, but they are not identical (such as the time stamp… that indicates that the object in object store 8 has been modified since the last synchronization.”; (Discolo, [0110]), “object identification tag”; (Discolo, [0106]; [0114]); and 
a modification rule reducer coupled to the recurrence event modifier, the modification rule reducer inspecting older ones of the one or more event exceptions to detect stale one or more event exceptions, wherein the stale one or more event exceptions are stale based upon previous modifications to the same event instance properties  (Discolo, [0132]), “the scheduling PIM erases all exceptions when an update to the recurrence pattern of a recurrent meeting is received…”; (Discolo, [0094]), “Once the changes, additions and deletions are determined by synchronization manager 110, the items are synchronized. In order to do this, synchronization manager 110 forms a list of objects which have been changed on either object store 8 or object store 6 and simply calls upon the respective synchronization interface components to update the outdated object”.

Referring to Claim 18, Discolo teaches the system of claim 17. Discolo further teaches: 
wherein the calendaring system implements an iCalendar (Discolo, [0132]), “assuming the user entered a recurring meeting request on mobile device 3. Scheduling application 142 creates a recurring meeting object and enters it on the calendar of the user”; (Discolo, [0100]), “PIM 5 includes… a calendar and scheduling application 142”.

Referring to Claim 19, Discolo teaches: 
A non-transitory machine readable storage medium having stored thereon a computer program for applying ordered modifications to recurring event instances, the computer program comprising a routine set of instructions which when executed by a machine cause the machine to perform the steps of (Discolo, [0057]’ [0059]; [0070]):
Claim 19 disclose substantially the same subject matter as Claim 14, and is rejected using the same rationale as previously set forth.

Claim 20 disclose substantially the same subject matter as Claim 15, and is rejected using the same rationale as previously set forth.

Claim 21 disclose substantially the same subject matter as Claim 16, and is rejected using the same rationale as previously set forth.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chandra et al. (US 20020138582 A1) – In response to a user creating a rule using the interface, a servlet of application server enters the rule into the database, and attaches a rules event to the building block in which the rule was created. The rules event subscribes to attribute changes in the building block. The servlet also deletes any old rules in the database for the same building block.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624